Case MDL No. 2859 Document 128 Filed 05/06/19 Page 1 of 2

UNITED STATES JUDICIAL PANEL
on
MULTIDISTRICT LITIGATION

IN RE: ZIMMER M/L TAPER HIP PROSTHESIS

OR M/L TAPER HIP PROSTHESIS WITH

KINECTIV TECHNOLOGY AND VERSYS

FEMORAL HEAD PRODUCTS LIABILITY

LITIGATION MDL No. 2859

(SEE ATTACHED SCHEDULE)

CONDITIONAL TRANSFER ORDER (CTO —14)

On October 3, 2018, the Panel transferred 19 civil action(s) to the United States District Court for
the Southern District of New York for coordinated or consolidated pretrial proceedings pursuant to
28 U.S.C. § 1407. See 340 F.Supp.3d 1379 (J.P.M.L. 2018). Since that time, 33 additional action(s)
have been transferred to the Southern District of New York. With the consent of that court, all such
actions have been assigned to the Honorable Paul A. Crotty.

It appears that the action(s) on this conditional transfer order involve questions of fact that are
common to the actions previously transferred to the Southern District of New York and assigned to
Judge Crotty.

Pursuant to Rule 7.1 of the Rules of Procedure of the United States Judicial Panel on Multidistrict
Litigation, the action(s) on the attached schedule are transferred under 28 U.S.C. § 1407 to the
Southern District of New York for the reasons stated in the order of October 3, 2018, and, with the

consent of that court, assigned to the Honorable Paul A. Crotty.

This order does not become effective until it is filed in the Office of the Clerk of the United States
District Court for the Southern District of New York. The transmittal of this order to said Clerk shall
be stayed 7 days from the entry thereof. If any party files a notice of opposition with the Clerk of the
Panel within this 7—day period, the stay will be continued until further order of the Panel.

 

 

 

FOR THE PANEL:
Inasmuch.as no objection is
di this time, th
cayisited ¢ ] f a A
May 06, 2019 or a
CLERK'S OFFICE :
on John W. Nichols

 

 

Clerk of the Panel

A CERTIFIED COPY
RUBY‘J. KRAJICK, CLERK

BY Ast ‘put

Deputy Clerk
Case MDL No. 2859 Document 128 Filed 05/06/19 Page 2 of 2

IN RE: ZIMMER M/L TAPER HIP PROSTHESIS
OR M/L TAPER HIP PROSTHESIS WITH
KINECTIV TECHNOLOGY AND VERSYS
FEMORAL HEAD PRODUCTS LIABILITY

LITIGATION

MDL No. 2859

SCHEDULE CTO-14 — TAG-ALONG ACTIONS

DIST DIV, CA.NO.

ALASKA

AK 3 19—-00116
ARIZONA

AZ 2 19-02472
CALIFORNIA NORTHERN

CAN 4 19--01466

CONNECTICUT

CT 3 19—-00339
OREGON

OR 3 19-00512

CASE CAPTION

Archibald et al v. Zimmer, Inc. et al

Jack v. Zimmer Biomet Incorporated et al

Myers et al v. Zimmer Inc. et al

Kothman v. Zimmer Inc et al

Sullens v. Zimmer Biomet Holdings, Inc. et al
